i          i      i                                                                   i        i      i




                                 MEMORANDUM OPINION

                                         No. 04-10-00456-CV

                                      IN RE Jeffrey J. FATULA

                                   Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: July 21, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 16, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and real party in interest’s response, and is of the opinion that

relator is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is

DENIED. See TEX . R. APP . P. 52.8(a).

                                                                                PER CURIAM




       … This proceeding arises out of Cause No. CCL-09-1, styled Estate of Allan Edward
           1

Kowalski, Deceased, in the County Court at Law, Kerr County, Texas, the Honorable Spencer W.
Brown presiding.